Citation Nr: 0948843	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  98-12 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for skin rash (other 
than service-connected solar urticaria), to include as due to 
an undiagnosed illness.

2. Entitlement to service connection for fatigue, fever, and 
chills, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to October 
1994, with service in Southwest Asia from November 1992 to 
April 1993.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wilmington, Delaware, (M&ROC).  Following 
receipt of the Veteran's Notice of Disagreement, the M&ROC 
issued a Statement of the Case in July 1998.  In August 1998, 
the Veteran testified from the M&ROC at a video conference 
hearing before a Decision Review Officer at the VA Regional 
Office and Insurance Center in Philadelphia, Pennsylvania.  
The hearing transcript has been accepted as the Veteran's 
Substantive Appeal on the issues before the Board.  During 
the course of the appeal, the Veteran moved to Texas, and VA 
Regional Office in Waco, Texas, (RO) issued a Supplemental 
Statement of the Case (SSOC) in February 2005.  The SSOC was 
returned to the RO as undeliverable with a forwarding address 
for the Veteran in Delaware.  The RO resent the SSOC to the 
Veteran's Delaware address in March 2005.

On appeal in November 2005, the Board remanded the case for 
additional development, to include (1) verifying the 
Veteran's dates of service in the Southwest Asia theater of 
operations during the Persian Gulf War; (2) obtaining VA 
treatment records; and (3) scheduling VA examinations and 
requesting nexus opinions.

On appeal in November 2005, the Board also referred the 
Veteran's claims for an increased rating for solar urticaria 
and service connection for gastroesophageal reflux disease 
(GERD) to include as due to an undiagnosed illness to the 
agency of original jurisdiction for appropriate action.  The 
Board notes that there is no indication in the record that 
the RO has developed and adjudicated these claims.  
Therefore, the solar urticaria and GERD claims are again 
referred to the RO for appropriate action.

In a May 2009 rating decision, the RO granted service 
connection for irritable bowel syndrome, rating it 
noncompensable effective September 11, 1997.  The Board notes 
that the one-year period for filing a notice of disagreement 
with respect to the disability rating has not yet expired.  
See 38 C.F.R. § 20.302(a).  However, the Veteran, through her 
representative, has indicated that she does not intend to 
file a disagreement with this decision.  See October 2009 
Post-Remand Brief.

The issue of entitlement to service connection for fatigue, 
fever, and chills, to include as due to an undiagnosed 
illness is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required on 
her part.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of 
Operations from November 1992 to April 1993.

2. The Veteran's skin disorder has been attributed to a 
diagnosis of solar urticaria, which was first shown several 
years after service and is currently in remission; there is 
no competent evidence of a skin rash due to an undiagnosed 
illness. 

3. The Veteran does not have a skin rash other than service-
connected urticaria.


CONCLUSION OF LAW
 
A skin rash (other than solar urticaria) was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
Veteran filed her service connection claims in 1997, the 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2002 letter sent to the Veteran by the M&ROC, along 
with the July 2006, January 2007, and April 2007 letters sent 
to the Veteran by the AMC, adequately apprised her of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2002, July 2006, January 2007, and April 2007 
letters satisfy these mandates.  The  February 2002 and April 
2007 letters clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letters made clear that although VA could assist the 
Veteran in obtaining these records, she carried the ultimate 
burden of ensuring that VA received all such records.  

The above-noted letters additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claims.  The February 
2002 letter also informed the Veteran about the type of 
evidence needed to support a service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  Furthermore, the July 2006 and 
January 2007 letters provided the Veteran with notice of the 
type of evidence necessary to establish a rating and 
effective date for a rating as required by Dingess.  The 
Board thus finds that the Veteran received notice of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
VA did not provide such notice to the Veteran prior to the 
rating decision that is the subject of this appeal.  Indeed, 
With respect to the Dingess requirements, the Veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
This notice was sent after the RO's initial decision.  
However, any timing deficiency is cured here, as the claim 
was readjudicated in May 2009, after issuance of complete 
notice.  See Mayfield, supra

Based on the foregoing, no further development is required 
with respect to the duty to notify.  

b. Duty to Assist

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact 
received numerous VA examinations, which were  thorough in 
nature and adequate for the purposes of deciding this claim.  
The Veteran also provided testimony at a hearing before the 
RO in  
August 1998.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

According to 38 C.F.R. § 3.317, VA may grant service 
connection for a disability due to undiagnosed illnesses if 
the evidence demonstrates that veteran (1) is a "Persian Gulf 
Veteran"; (2) who exhibits objective indications of a 
qualifying chronic disability; (3) which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317; accord 38 U.S.C.A. 
§ 1117; see Stankevich v. Nicholson, 19 Vet. App. 470, 471-72 
(2006) (outlining provisions of 38 C.F.R. § 3.317); Gutierrez 
v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a Veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or combination of the 
following): (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a); see 38 U.S.C.A. § 1117(a)(2)(B); accord 
Stankevich, 19 Vet. App. at 471 (noting that a "qualifying 
chronic disability may result from an undiagnosed illness 
that cannot be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests").  In 
addition, the phrase "medically unexplained chronic 
multisymptoms illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs, and has such features as: 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illness of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

In addition, 38 C.F.R. § 3.317(a)(3) defines "objective 
indications of a qualifying chronic disability" to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
"Chronic" means a disability existing for six months or more, 
or a disability that exhibits intermittent episodes of 
improvement and worsening over a six-month period.  Signs or 
symptoms that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisystem illnesses include, 
but are not limited to: (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, and (12) abnormal weight loss. (Number 
(13), menstrual disorders is not applicable.)  38 C.F.R. § 
3.317; accord 38 U.S.C.A. § 1117.  

A chronic disability resulting from an undiagnosed illness 
must be rated using evaluation criteria from the VA's 
Schedule for Rating Disabilities (Rating Schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. § 
3.317; accord Stankevich, 19 Vet. App. at 472 (recognizing 
that "[t]o determine whether the undiagnosed illness has 
manifested to a degree of 10% or more, the Veteran's 
condition must be rated analogously to a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar").

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the Veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis 

a. Factual Background

In February 1996, the Veteran filed a claim for service 
connection for a skin rash involving her upper arms, back, 
torso, and occasionally her face.  She reported that during 
service she had received treatment for it on multiple 
occasions between January 1987 and September 1994 and said 
that she had once been told that it was a reaction to the 
sun.  She stated, however, that it was present at the time of 
her claim and she had not been in the sun for many months.  
The Veteran underwent a VA dermatology examination in March 
1996, at which time the physician indicated that the 
diagnosis was unclear.  In May 1996, he and another physician 
arrived at a diagnosis of solar urticaria.  In a rating 
decision dated in June 1996, the M&ROC granted service 
connection for solar urticaria and assigned a noncompensable 
rating.  The Veteran did not appeal that decision.  

In September 1997, the Veteran filed an increased rating 
claim and requested that she be given an examination for 
Persian Gulf War undiagnosed illness.  Thereafter, in a 
rating decision dated in February 1998, the M&ROC denied 
service connection for a skin rash due to undiagnosed illness 
because, based on the March 1996 VA examination, the 
Veteran's skin condition was diagnosed as solar urticaria and 
the condition therefore was determined to have resulted from 
a known clinical diagnosis.  The Veteran's disagreement with 
that decision led to her appeal for service connection for a 
skin disease other than her already service-connected solar 
urticaria.

At a VA Persian Gulf examination in January 2003, clinical 
evaluation of the Veteran's skin showed multiple large, 
erythematous, ringed lesions with minimal scaling on the 
upper arms, back, and chest.  The impression was questionable 
erythema multiformis.
	
At a VA dermatology examination in January 2003, the day 
after the Persian Gulf examination, the Veteran stated 
strongly that she did not agree with the diagnosis of solar 
urticaria because she does not go out in the sun and for 
years has regularly worn long-sleeved dresses and blouses.  
The physicians stated that findings showed redness and 
blotches typical of neurodermatitis.  Photographs taken at 
the examination show red blotches mainly on the Veteran's 
chest and upper arms and show some red blotches on her upper 
back.  The clinical diagnosis was non-disabling recurrent 
neurodermatitis, upper arms and upper chest.  The examiner 
did not state explicitly that the neurodermatitis he 
identified was the same condition as the previously diagnosed 
solar urticaria.

A September 2004 VA hospital record indicates that no rashes 
were noted upon examination.

In a written brief presentation to the Board dated in August 
2005, the Veteran's representative stated the Veteran's 
contention that her current skin rash began in service.  The 
representative argued that whatever the cause, the Veteran's 
current condition is worse and warrants a grant or increase 
in entitlement.  (As noted in the introduction to the 
decision above, a claim for an increased rating for service- 
connected solar urticaria has been referred to the RO.)  The 
representative requested, in essence, that the Veteran be 
scheduled for a skin examination to address the questions of 
etiology and current severity of any skin diseases that are 
currently present.

Pursuant to the Board's remand, the Veteran underwent a VA 
skin examination in August 2007.  The Veteran stated that she 
had not had any skin lesions for three years, but when she 
had them they usually involved her upper arms, shoulders, 
back, upper thigh, neck and rib cage areas.  The examiner 
noted that the Veteran was "speaking very specifically about 
the solar urticaria."  The Veteran indicated that she had 
not used any medication or received any treatment for her 
skin condition for three years.  She denied any interim new 
skin lesions.  Upon physical examination, the examiner could 
not find any lesions suggestive of eczema, dermatitis, or 
solar urticaria anywhere on the Veteran's body.  The examiner 
reviewed the claims file and diagnosed solar urticaria, 
currently in remission.

b. Discussion

In November 2005, the Board noted that the record did not 
include service department records such as a DD Form 214 or 
service personnel records showing the dates of the Veteran's 
claimed service in Southwest Asia.  While the M&ROC stated 
that it had verified the dates of the Veteran's service in 
the Persian Gulf Theater as November 1992 to April 1993, the 
source of such verification was not documented in the claims 
file.  For this reason, the Board instructed the AMC to 
obtain documentation of the dates of the Veteran's service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

In March 2007, the AMC received the following response from 
the National Personnel Records Center (NPRC):  "Exact dates 
of service in Southwest Asia not available.  Copies of 
pertinent documents mailed to assist you in making a 
decision."  The NPRC submitted the Veteran's DD 214 and her 
personnel file.  The DD-214 shows that the Veteran received 
the Southwest Asia Service Medal with three devices and the 
Kuwait Liberation Medal.  The DD-214 also contains the 
following notation:  "Served 2 August 1990 to 30 September 
1994 in Support of Operation Desert Shield/Storm.  Served in 
Desert Shield/Storm Area of Responsibility."  While the 
exact dates of the Veteran's deployment are not definitively 
known, it is clear that she served in Southwest Asia.  
Therefore, the Veteran is a "Persian Gulf Veteran."  See 38 
C.F.R. § 3.317.  

The Board finds that entitlement to service connection for a 
skin disorder or rash is not warranted under the provisions 
of 38 C.F.R. § 3.317.  The Board notes at the outset that the 
relevant medical evidence shows that the only current skin 
disorder is solar urticaria, which is in remission and for 
which the Veteran is currently service-connected.  There is 
no competent evidence that relates skin symptoms or signs to 
an undiagnosed illness, or to a medically unexplained chronic 
multisymptom illness.  As such, there is no qualifying 
chronic disability under 38 C.F.R. § 3.317 and thus service 
connection for a skin disorder is not warranted on this 
basis.  Moreover, the Veteran has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to a diagnosis of a skin 
disability.  Accordingly, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, while the Veteran is competent to describe changes in her 
skin, she is not competent to opine whether those changes 
represent a diagnosed or undiagnosed illness, which is a 
complex medical question which cannot be addressed merely 
through the act of observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 
To the extent that the Veteran has contended that a skin 
disorder (other than service-connected solar urticaria) began 
in service and has continued since service (continuity of 
symptomatology-see 38 C.F.R. § 3.303(b)), the Board finds 
that the Veteran has not satisfied the "current disability" 
prong of her claim for service connection for a skin rash.  
The most recent examination in August 2007 specifically ruled 
out a skin disorder other than the service-connected solar 
urticaria based on the fact that there were no lesions 
anywhere on the Veteran's body.  Furthermore, the Veteran 
indicated that she had not had any skin lesions in three 
years.  With claims for service connection, it is first and 
foremost a requirement that the Veteran currently experience 
a disorder capable of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  (Emphasis added.)  
In so finding, the Board acknowledges McLain v. Nicholson, 21 
Vet. App. 319 (2007), in which the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  In this case, however, 
the only definitive diagnosis at any time during the rating 
period on appeal is that of solar urticaria, which, again, is 
already service-connected and is not for consideration in the 
instant claim.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin rash (other than service-
connected solar urticaria).  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim for a rash 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra. 


ORDER

Service connection for a skin rash (other than service-
connected urticaria), to include as due to an undiagnosed 
illness, is denied.


REMAND

As discussed in the November 2005 remand, the Board directed 
the RO to schedule a VA examination in order to determine the 
nature and severity of the conditions on appeal, to include a 
disorder manifested by fatigue, fever, and chills.  The AMC 
scheduled an examination in August 2007.  However, the 
examiner failed to address the issue of a disorder manifested 
by fatigue, fever, and chills.  Subsequently, the AMC 
scheduled an endocrine examination and an infectious, immune, 
and nutritional examination for January 2008.  Both 
examinations were canceled.  The examinations were 
rescheduled for March 2009 and again canceled.  It is not 
clear after reviewing the claims file why the examinations 
were cancelled.  In addition, there are no letters in the 
file indicating that the Veteran was ever provided notice of 
the examinations.

The examinations were rescheduled for April 2009.  The AMC 
sent the Veteran a letter that same month informing her that 
failure to report for the examinations could result in the 
denial of her claims.  The Veteran failed to report for the 
examinations.  

In May 2009, the AMC provided a Supplemental Statement of the 
Case (SSOC).  The AMC denied service connection for fatigue, 
fever, and chills, to include as due to an undiagnosed 
illness, finding that the Veteran had failed to report to a 
VA examination.

In June 2009, the Veteran contacted the AMC and explained 
that she had missed the examinations because she had been out 
of town.  She requested that the examinations be rescheduled 
at the Wilmington VAMC as opposed to Baltimore, as that 
facility is closer to her home.

The Board finds that the Veteran should be given one more 
opportunity to report to a VA examination in order to 
determine the etiology of her fatigue, fever, and chills.  
The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination at the 
Wilmington VAMC to determine the nature 
and severity of any condition manifested 
by fatigue, fever, and chills.  All 
indicated tests should be performed.  
Following a review of all the relevant 
medical evidence in the claims file, 
obtaining a pertinent history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner should 
determine whether any disorder manifested 
by fatigue, fever, and chills exists.  If 
so, the examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the condition is related to the Veteran's 
service or any incident of service and 
whether the claimed symptoms are a 
manifestation of an undiagnosed illness or 
a medically unexplained multi-system 
illness.

The claims file should be made available 
to the examiner and that it was reviewed 
should be noted specifically in the 
examination report.  Any opinion expressed 
must be accompanied by a rationale.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

2. Then, after completion of any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the issue of entitlement to 
service connection for fatigue, fever, and 
chills, to include as due to an 
undiagnosed illness.  If any part of this 
decision is adverse to the Veteran, she 
and her representative should be provided 
an SSOC and a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


